FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 08-10472
                Plaintiff-Appellee,             D.C. No.
               v.                           2:08-cr-00116-
KURT WILLIAM HAVELOCK,                           ROS-1
             Defendant-Appellant.
                                               ORDER

                      Filed May 9, 2011


                           ORDER

  KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             6273